Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 15855125 filed on 12/27/2017 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15814636, filed 11/16/2017. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11131849 B2. Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the correspondence table below: 
Instant application # 15855125
U.S. Patent No. US 11131849
Notes:
1
1
See note (1) below
2
2

3
3

4
4

5
5

6
6

1
7
See note (2) below


(1) The claimed computer-implemented method with same recited method steps and elements as a computer program product performing a method with same reacted steps and elements is obvious. 
(2) The claimed computer-implemented method with same recited method steps and elements as a system performing a method with same reacted steps and elements is obvious.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aartis et al. (hereafter Aartis) US 20170351326 A1. 
In regard to independent claim 1, Aartis teaches (see Figs. 1-5) a computer-implemented method (e.g. eye training system and method 10, 200 with head-mountable computing device 100, implemented with one or more processors 108, 110 of 100, of 10, performing method 200, paragraphs [01-02, 08-24, 32-35, 47-55, 58-65, 67-73, 80-81]), comprising: 
utilizing, by one or more processors, an image capture device to track eye movements of a user interacting with a display communicatively coupled to the one or more processors (i.e. using 10 with 100 having display processor and data/external processors 108, 110 for eye/gaze tracking and monitoring with sensors 120, e.g. paragraphs [33-35, 47-55, 58-64, 10-13], e.g. Figs. 1-5, steps 201-203), the image capture device continuously collecting image data (i.e. as 120 continuously collect data of user/wearer during performing routine tasks e.g. watching display screen, reading, and/or during initial set of training exercise, para [33-35, 58-64, 10-13]); 
determining, by the one or more processors, based on analyzing the collected image data, a probability of whether a user may be experiencing a vision-related issue (determining via 106,110 for eye condition of user  based on eye movement data from 120 by analysis and evaluation of performance score(s), percentage of eye exercise testing performance, e.g. paragraphs [13, 23, 61, 64, 67-69]); 
based on the probability being within a given pre-determined range, identifying, by the one or more processors, the vision-related issue experienced by the user (i.e. determining by 110 particular eye condition based on the score/percentage with listed differences, expected values, defined range, see paragraphs [11-13, 61, 66, 68-69]); 
generating, by the one or more processors (by 108, 110 of 100, 10), based on the vision-related issue, a two dimensional visual exercise to address the vision-related issue for performance by the user (generating training exercise(s), subsequent training exercise, e.g. step 205 based on performance scoring/percentage of routine tasks and/or initial exercise(s) and particular eye condition, e.g. step 205, paragraphs [10-13, 62-64, also 67-71]); 
deploying, by the one or more processors, a graphical user interface to the display (i.e. using 108, 110 of 100,10 to deploy training/subsequent training exercise to display(s) 106, e.g. step 205 (also 207-213), paragraphs [10-13, 62-64, 67-71]), wherein the graphical user interface comprises the visual exercise (i.e. as user interface is display 106 of 100 with deployed training/subsequent training exercise, paragraphs [10-13, 62-64, 67-71], Figs. 1-5]); and 
providing, by the one or more processors, the visual exercise to the user via the graphical user interface (i.e. as providing training/subsequent training exercise to user via 106, of 100, 10, e.g. steps 205-213, paragraphs [10-13, 62-64, 67-71], Figs. 1-5]).  
Aartis discloses determining, the probability of whether a user may be experiencing a vision-related issue (determining via 108,110 processors for eye condition of user  based on eye movement data from 120 by analysis and evaluation of performance score(s), percentage of eye exercise testing performance, e.g. paragraphs [13, 23, 61, 64, 67-69], as although “probability” is not explicitly mentioned, this is seen as inherent teaching of Aartis, as the probability is based on analyzed eye movement data and evaluated obtained performance score, and percentage, see paragraphs [13, 23, 61, 64, 67-69],  which is also further claimed and specified in claim 2 (see below). In the alternative, it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate such probability based on performance score obtained from eye movement data, by normalizing the score value and expressing it as percentage or probability, in order to provide such percentage, probability value to the eye training system and operating clinician for needed adjustments of the eye training exercise (see Aartis, paragraphs [63, 66-69]). 

Regarding claim 2, Aartis teaches (see Figs. 1-5) that  the probability comprises a score representing a likelihood that the user interacting with the display is experiencing the vision-related issue (determining via 106,110 for eye condition of user  based on eye movement data from 120 analysis performance score, percentage of user/wearer interacting with 106 of 10, e.g. see paragraphs [13, 23, 61, 64, 67-69]) 
 and wherein the pre-determined range comprises scores above a pre-determined threshold (e.g. as score exceeding defined threshold, deviations from expected values, see paragraphs [11-13, 61, 66, 68-69]),  wherein determining the probability comprises: generating, by the one or more processors (108, 110, of 10), a score based on a group of parameters related to the collected image data and to personal information of the user (i.e. as score determination is based on evaluation of eye movement data collected with 120, stored in 112, and important information and clinically relevant information from initial set exercise(s) of the user/wearer, paragraphs [11-13, 33, 64, 67-71]).   

Regarding claim 3, Aartis teaches (see Figs. 1-5) that the parameters related to the collected image data are selected from the group consisting of: eye movements of the user, continuous time spent in front of the computer monitor by the user, type of activity the user is engaged in while interacting with the display, and time of day in which the user is interacting with the display (i.e. as such parameters of important information for determining score, percentage includes user eye movement, type and time of engagement, paragraphs [61, 68, 13, 33]).  
Regarding claim 4, Aartis teaches (see Figs. 1-5) that the parameters related to the personal information of the user comprise historical medical prescription information (i.e. as part of important information and clinically relevant information from initial set exercise from eye doctor/clinician of the user/wearer, obtained from data storage 112, paragraphs [11-13, 33, 60-61, 64, 67-71]).   

Regarding claim 5, Aartis teaches (see Figs. 1-5) that the historical medical prescription information comprises vision-related prescriptions issued to the user (i.e. as part of important information and clinically relevant information of the initial set exercise is for eye evaluation/exercises of the user/wearer, obtained from data storage 112, paragraphs [11-13, 33, 60-61, 64, 67-71]).   

Regarding claim 6, Aartis teaches (see Figs. 1-5) that the threshold is based on the vision-related prescriptions issued to the user (i.e. important information and clinically relevant information of the initial set exercise based on as score exceeding defined threshold, and deviations from expected values, see paragraphs [10-12, 61, 66, 68-69]).   
Regarding claim 7, Aartis teaches (see Figs. 1-5) that the vision-related issue comprises convergence insufficiency (i.e. as differences in focus, but also responsiveness, and tracking between the left and right eye, amblyopia e.g. paragraphs [61-62, 33, 19, 24, 04]).  
Regarding claim 8, Aartis teaches (see Figs. 1-5) that identifying the convergence insufficiency comprises computing, based on the collected image data, a distance between a focal point of the user the user and a correct focal point on the display (i.e. as difference in focus, of the left and right eye, due to focusing at different distances and focus at the display e.g. 106, see paragraphs [61-62, 33, 19, 24, 04]).   
Regarding claim 9, Aartis teaches (see Figs. 1-5) that the correct focal point is located at screen level of the display (i.e. as focus point at the display screen level of display 106, see paragraphs [61-62, 33, 19, 24, 04]).  .  
Regarding claim 10, Aartis teaches (see Figs. 1-5) that generating the two dimensional visual exercise to address the convergence insufficiency (see above, e.g. steps 205-207) comprises: generating, by the one or more processors (108, 110), an exercise to move a current focal point of the user from the focal point of the user to the correct focal point (e.g. causing an object displayed on the screen to move/change shape on 106 display where  wearer has to track the object or shape, paragraphs [13, 62-63]), wherein the exercise commences by setting the current focal point at the focal point of the user and END820161525US02-29-redirecting a focus of the user by moving the current focal point toward the correct focal point by gradually decreasing a distance between the current focal point and the correct focal point (e.g. due to causing moving changing shape of object displayed on the screen on 106 display, with wearer has to tracking the object (or shape), paragraphs [13, 62-63]).  
Regarding claim 11, Aartis teaches (see Figs. 1-5) that providing the visual exercise (eye exercise training system, 20, 200) to the user via the graphical user interface (user, wearer, by 100 with display(s)) further comprises pausing or terminating an application the user us interacting with in the display (i.e. as the software application running the eye exercise training system, 20, 200 can be discontinued temporarily, i.e. paused or terminated, paragraphs [32-33, 58-59, 64-69, 73], see Fig. 5).  
Regarding claim 11, Aartis teaches (see Figs. 1-5) further comprising: utilizing, by one or more processors (110, 108), the image capture device to track eye movements of the user interacting with the graphical user interface rendered in the display during the exercise (i.e. utilizing eye monitor sensors 120,120’ for eye movement/tracking, step 207 paragraphs [33,35, 47]), the image capture device continuously collecting additional image data (collecting eye movement image data, relevant details, and storing steps 207, 209 to provide feedback, make adjustments, e.g. paragraphs [13, 64-68, 72-73]); determining, by one or more processors, based on the additional image data, that the user has completed the exercise (i.e. with 110, 10 autonomous evaluation and decision process for resuming or terminating eye exercise, step 213, therapy, paragraphs [71-73]); and resuming, by the one or more processors, the application (i.e. as the software application running on 110, 108,  the eye exercise training system, 20, 200 resume the eye exercise, paragraphs [32-33, 58-59, 64-69, 73], see Fig. 5).
Regarding claim 13, Aartis teaches (see Figs. 1-5) that the image capture device comprises a camera integrated into the display (i.e. as e.g. at last one camera 120, 120’, arranged to capture an image of the eye response and to provide the data processor with the captured image, paragraphs [16, 33, 35], Figs. 1, 3). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons  US 20150257967 A1 also teaches aspects of the claimed invention (see e.g. Figs. 1-6 and all related descriptions). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872